Exhibit 10.1

FIRST AMENDMENT TO MANAGEMENT SERVICES AGREEMENT

WITH EVERCORE ADVISORS, INC.

This is the First Amendment to the Management Services Agreement with Evercore
Advisors, Inc. between Vertis Holdings, Inc., successor in interest to Big
Flower Holdings, Inc. (“Vertis Holdings”), a Delaware corporation, and Evercore
Advisors, Inc, a Delaware corporation, (“Consultant”) dated December 7, 1999
(“Agreement”).  The parties wish to amend the Agreement, and agree as follows:

1.                                       Paragraph 4(a) of the Agreement shall
be amended such that Vertis Holdings shall not be required to make a cash
payment of the annual fee to Consultant beginning January 1, 2007; provided,
however that Vertis Holdings shall accrue the annual fee and pay out the accrued
balance after Vertis Holdings experiences a Change In Control as defined under
the Credit Agreement dated December 22, 2004 by and among Vertis, Inc., Vertis
Digital Services Limited, General Electric Capital Corporation, GECC Capital
Markets Group, Inc., Bank of America, N.A. and the other lenders and credit
parties named therein (the “Credit Agreement”) or Vertis, Inc. refinances the
Credit Agreement.

2.                                       All initial capitalized terms used
within this First Amendment shall have the definitions given to them in the
Agreement unless otherwise defined in this First Amendment.

3.                                       All other terms and conditions of the
Agreement shall remain the same and in full force and effect.  To the extent the
provisions of the Agreement conflict with the terms and provisions of this First
Amendment, this First Amendment shall control.

This First Amendment is executed by the parties as of April 4, 2007.

VERTIS HOLDINGS, INC.

 

 

 

 

 

By:

/S/ John V. Howard, Jr.

 

 

 

 

Printed Name:

John V. Howard, Jr.

 

 

 

 

Title:

Secretary

 

 

 

 

 

EVERCORE ADVISORS, INC.

 

 

 

 

 

By:

/S/ Ciara Burnham

 

 

 

 

Printed Name:

Ciara Burnham

 

 

 

 

Title:

Senior Managing Director

 

 


--------------------------------------------------------------------------------